DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6,8,13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10701941. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims make claim to an invention comprising pasteurized Chlorella and/or pasteurized Aurantiochytrium conducted at 50-90 oC. The US patented claims differ from the instant claims in that USPN claims are drawn to a method comprising pasteurized Chlorella and pasteurized Aurantiochytrium while instant claims are drawn to a composition comprising pasteurized Chlorella and pasteurized Aurantiochytrium. The USPN method claims encloses the instant composition claims rending the instant composition claims obvious.

Claims 1-3,6,8,9,13-17,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10,13,17,21-23,27,28 of U.S. Patent No. 10645751. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims make claim to an invention comprising at least one of pasteurized Galdieria cells, pasteurized Haematococcus cells, pasteurized Isochrysis cells, pasteurized Spirulina cells pasteurized Chlorella, pasteurized Scenedesmus cells and pasteurized Aurantiochytrium while instant claims are drawn to a composition comprising at least one of pasteurized Galdieria cells, pasteurized Haematococcus cells, pasteurized Isochrysis cells, pasteurized Spirulina cells pasteurized Chlorella, pasteurized Scenedesmus and pasteurized Aurantiochytrium. The instant Specification defines pasteurization being conducted at 50-90 oC. The US patented claims differ from the instant claims in that USPN claims are drawn to a method comprising at least one of pasteurized Galdieria cells, pasteurized Haematococcus cells, pasteurized Isochrysis cells, pasteurized Spirulina cells pasteurized Chlorella, pasteurized Scenedesmus and pasteurized Aurantiochytrium while instant claims are drawn to a composition comprising at least one of pasteurized Galdieria cells, pasteurized Haematococcus cells, pasteurized Isochrysis cells, pasteurized Spirulina cells pasteurized Chlorella. pasteurized Scenedesmus and pasteurized Aurantiochytrium. The USPN method claims encloses the instant composition claims rending the instant composition claims obvious.
Claims 1-6,8,13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,9,10,13-16 of U.S. Patent No. 10645937. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims make claim to an invention comprising pasteurized Chlorella and/or pasteurized Aurantiochytrium conducted at 50-90 oC. The US patented claims differ from the instant claims in that USPN claims are drawn to a method comprising c pasteurized Chlorella and pasteurized Aurantiochytrium while instant claims are drawn to a composition comprising pasteurized Chlorella and pasteurized Aurantiochytrium. The USPN method claims encloses the instant composition claims rending the instant composition claims obvious.
Claims 1-3,8,13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,7-9,11,12,15,16 and 18 of U.S. Patent No. 10631543. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims make claim to an invention comprising pasteurized Chlorella and/or pasteurized Aurantiochytrium conducted at 50-90 oC. The US patented claims differ from the instant claims in that USPN claims are drawn to a method comprising pasteurized Chlorella and pasteurized Aurantiochytrium while instant claims are drawn to a composition comprising pasteurized Chlorella and pasteurized Aurantiochytrium. The USPN method claims encloses the instant composition claims rending the instant composition claims obvious.
Claim 1,6,12,18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12,17 of copending Application No. 16/878164 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both USAN ‘588 claims and instant claims make claim to a composition comprising pasteurized Chlorella or pasteurized Chlorella and pasteurized Aurantiochytrium at 50-90 oC rending the instant composition claims obvious.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objection
Claims 7,9-12,20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616